DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are presented for examination.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
3.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a simulation setup accelerator” and “a simulation engine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a system and method comprising: “receive a description of a new problem for simulation and extract input data and output data of previous simulation results”, under the broadest reasonable interpretation, could reasonably fall within a mathematical concept in which the data could gathered from the database. Similarly, the step of: “generate a data representation based on the extracted input data and output data”, this also could reasonably falls within mathematical concept. The step of “quantify similarities between the new problem and the extracted input data and output data based on distances between representations of the input data and the output data”, this step could reasonably fall under a mental process in which a comparison could made to quantify said similarities. Similarly, the step to “query knowledge based on the quantified similarities and the representation of data to determine a candidate problem simulation based on a similarity score” could reasonably fall within a mathematical concept performing mathematical computations. The further step to: “on a condition that the similarity score is equal to or greater than a threshold for an acceptable match, infer solution outputs for the new problem based on extrapolation or interpolation of outputs of the candidate simulation”, fall under mathematical concept in which said inference could be performed. Similarly, the step to “generate a simulation setup on a condition that the similarity score is less than the threshold for an acceptable match, wherein the simulation setup is generated using the queried knowledge, input variables, and input parameters corresponding to the candidate simulation” also fall under a mathematical concept in which said simulation setup could be generated. Therefore, under the broadest reasonable interpretation, the claims merely cover the generation of simulation setup using one or more mathematical steps in which generic computer components are used and that that nothing in the claims preclude the claims from being ; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a simulation setup accelerator”; “a machine learning component”,  and “a simulation engine” either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)), and thus are not patent eligible under 35 USC 101. 
Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using the computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
4.2	Dependent claims 2-6, 8-12 merely include limitations pertaining to further mathematical computations: claim 2, “decompose the new and prior problems into sub-problems” mathematical concept. Claim 3, “wherein the data extraction includes determining simulation failure settings that did not successfully simulate a previously solved problem, and … generate a rule for the data representation that excludes the failure settings”, further directed to mathematical concept. Claim 4, “wherein the data representation includes representing each solved problem as a node in a graph and weighted edges representing distances between each node”,, Claim 5, “wherein the graph includes child nodes representing extracted data corresponding to the node representing a respective solved problem, and the similarity score generated by the query is based on analysis of nodes and child nodes of the graph”. also fall within a mathematical concept. Claim 6, “wherein the extracted data includes commentary recorded by personnel who conducted the candidate simulation, and the similarity score generated by the query includes an evaluation of parameters and variables based on the commentary”, fall within a mental process making observation; similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.0	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Design and Implementation of a Data-Driven Simulation Service System, 4 pages (2016), in view of Cordova-Diba et al. (US Patent No. 9,177,225).
5.1	In considering claims 1 and 7, Lee et al. teaches a system for accelerated simulation setup, comprising: 
a simulation setup accelerator configured to: receive a description of a new problem for simulation (see intro section “3.1-3.2”. Because different simulation programs have quite different structures of simulation results from each other, we basically need to implement a simulation data transform-loader for each specific simulation program. For example, we have implemented a simulation data transform-loader for the EDISON KFLOW, which is an airfoil simulation program developed by KISTI [10, 11]. To execute a simulation, the KFLOW program needs a number of input parameters such as the name of airfoil shape, Mach number (MACH), Angle of Attack (AOA), Reynolds number (RE), and so on. As a simulation result, it generates aerodynamic data, field data, and surface data”); extract input data and output data of previous simulation results (see section 3.1-3.2, In this case, the simulation data transform-loader reads the simulation output files, extracts the values of input and output parameters from the files); generate a data representation based on the extracted input data and output data (see 3.1-3.2, (1) Simulation data transform-loader transforms simulation results generated by a simulation program into JSON documents and loads it into the simulation database, which is built on MongoDB [9] in our implementation. (2) Simulation database stores simulation results generated by simulation programs. We adopted the MongoDB as our database system. (3) Simulation query interface receives a user request, searches the simulation database, and returns the corresponding simulation result back to the user. If the simulation database cannot locate the same result, the query interface provides the user with the option to predict the simulation result by calling the data-driven simulation predictor.(5) Metadata database stores the information about simulation programs (e.g., their input and output parameters). Because the structure of simulation results generated by different simulation programs are quite different from each other, the simulation query interface uses this information to search the result of the requested simulation correctly; 3.2 generation of a JSON document containing those information, and finally loads the JSON document into the simulation database, which is built on MongoDB. Figure 2 shows an example of a JSON document produced by the simulation data transform-loader. This JSON document is thongoDB, which supports JSON documents); (Lee et al. provide for comparing the data in which some level of similarities between the data could be obtained, as would be understood by a person of skilled in the art, see page 4 left column, thus, we recommend the user to compare the prediction results o the four methods and use them to roughly estimate the simulation result. For example, as a trial, we are trying to predict the EDISON KFLOW simulation results using the four methods, where the number input parameters is 3 (i.e., MACH, AOA, and RE) and the r of output parameters is 5 (i.e., Cl, Cdt, Cdp, Cdf, and Cm; section 3.5, A user can compare the predicted results of those four methods to roughly estimate the result of simulation. Let X1, X2, Xn be the input parameters of simulation, and Y be the result of simulation); query knowledge …. to determine a candidate problem simulation based on a similarity score (section 3.4,  A user can request the execution of a simulation and receives the result of the simulation through the simulation query interface. When a user requests an execution of simulation by specifying the values of its input parameters, the simulation query interface first searches the simulation database to find the simulation result with the same values of input parameters. If such simulation result exists, then the simulation query interface returns the found result back to the user, without actually executing the requested simulation. Thus, the redundant computation can be avoided and computer hardware resources can be saved. If such simulation result does not exist, the simulation query interface provides the user with two options. The first one is to perform the requested simulation, and the second one is to predict the result of the requested simulation without executing it. If the user chooses the second option, the simulation query interface calls the data-driven simulation predictor, which will be described in the next subsection. Figure 3 is an example of screens showing the simulation query interface, which are used for requesting the execution of an EDISON KFLOW simulation and showing the result found from the simulation database, respectively); and infer, by a machine learning component, solution outputs for the new problem based on extrapolation or interpolation of outputs of the candidate simulation (see section 3.5, also (4) Data-driven simulation predictor predicts the result of the requested simulation based on the previous simulation results stored in the simulation database. As mentioned earlier, four representative machine learning techniques are considered); and a simulation engine configured to generate a simulation setup … using the queried knowledge, input variables, and input parameters corresponding to the candidate simulation (see abstract, we design and implement a simulation service system which execute which executes requested simulations and returns the result bac to the user. More importantly, our simulation service system is data-driven in the sense that the system utilizes previously obtained simulation results to improve the execution of later simulations. Furthermore, our system provides the ability to predict the result of a requested simulation statistical machine learning techniques on the previous simulation result; 3.4 “Simulation query interface” used as part of the generations; see further fig.1-2, section 3.1-3.3), Figure 2 shows an example of a JSON document produced by the simulation data transform-loader. This JSON document is then inserted into the MongoDB, which supports JSON documents), it is further noted that the machine learning as taught by Lee are known to have generated scores and similarities, as claimed. However, he does not specifically show the specific conditions that on a condition that the similarity score is equal to or greater than a threshold for an acceptable match; and on a condition that the similarity score is less than the threshold for an acceptable match.
 (column 11 lines 43-59, It is expected that, given a certain level of confidence (e.g., a threshold of similarity scores), several images from the database may be a match to the input image.  In such instances, it is practical to rank the matching object models (or the objects represented by the matching object models) by their degree of similarity (e.g., according to their similarity scores).  In an embodiment, the results may be reduced to the N matching object models with the highest scores (e.g., ten matching object models with the highest scores).  This result may be presented as a list of identified items and for each identified item, a list of visually similar items, and/or fed into a content interactivity synthesizer, which embeds hotspot packages relevant to located and identified objects inside the original content, making the content interactive and ready for consumption by the client application (e.g., interactive video application) running on the network device, via the content server. Col.23 lines 37-54; (109)  In an embodiment, data fusion module 325 outputs a list of matching objects enrolled in database 540.  Each matching object in the list may be associated with a degree of confidence (e.g., the combined matching score).  It should be understood that the list may consist of only those enrolled objects from database 540 that were matched to a certain degree of confidence (e.g., having a combined matching score greater than a threshold), may consist of only a predetermined number of enrolled objects having the highest combined matching scores, and/or may be limited or restricted in some other suitable manner.  It should also be understood that the list of matching objects may represent the matching objects in any manner (e.g., as data structures, unique object identifiers, etc.) suitable for manipulation of the matching objects and/or access to object-specific information by one or more subsequent modules. Data fusion module 325 may output the list of matching objects to result ranking and management module 338); (In step 935, statistically similar regions in the segmented query image may be further merged using a merging algorithm.  To evaluate two regions for merging, the mean vectors and the covariance matrices of both regions are calculated from their feature vectors. Adjacent regions are merged, in step 935, if their similarity measure (e.g., Mahalanobis distance) is smaller than a predetermined threshold.  Finally, to improve the quality of image segmentation, small segmented regions are removed using mathematical morphology techniques. In step 1660, the matching reference objects are ranked in increasing order of this combined matching score.  In an embodiment, a low score indicates a smaller distance between the query object and the reference object, i.e., a higher similarity. However, it should be understood that, in an alternative embodiment, a high score may indicate a smaller similarity i.e., a higher similarity).
Lee et al. and Cordova-Diba et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Cordova-Diba et al. is similar to that of Lee et al. Therefore, it would have been obvious at the time of filing of the applicant’s invention to combine the method Cordova-Diba et al. with that of Lee et al. because Cordova-Diba et al. teaches the improvement of efficiency (see col.10 lines 59-62).
5.2	As per claims 2 and 8, the combined teachings of Lee et al. and Cordova-Diba et al. teach the step to decompose the new and prior problems into sub-problems (see Cordova-Diba col.41 line 42-col.42 line 6, An embodiment of efficient feature matching module 1520 could be implemented using a priority search k-means tree.  In such an embodiment, leaf nodes are created with points in the dataset of keypoints. The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters.  Afterwards, the same method is recursively applied to the points in each region.  The recursion is stopped when the number of points in a region is smaller than K; the priority search k-means trees are not suitable for matching binary features from binary visual descriptors such as BRIEF, ORB, BRISK or FREAK. Indeed, a priority search k-means tree requires the points to be in a vector space where their dimensions can be independently averaged.  For matching binary features, the hierarchical clustering tree algorithm is very effective. In this algorithm, a decomposition of the search space is attained by recursively clustering the input data set using random data points as cluster centers for non-leaf nodes). 
5.3	As per claims 3 and 9, the combined teachings of Lee et al. and Cordova-Diba et al. teach that wherein the data extraction includes determining simulation failure settings that did not successfully simulate a previously solved problem, and the simulation setup accelerator is further configured to generate a rule for the data representation that excludes the failure settings (see Lee et al., section 3.1, If the simulation database cannot locate the same result, the query interface provides the user with the option to predict the simulation result by calling the data-driven simulation predictor. (4) Data-driven simulation predictor predicts the result of the requested simulation based on stored in the simulation database; Cordova-Diba col.39 lines 57-60). Therefore, it would have been obvious at the time of filing of the applicant’s invention to combine the method Cordova-Diba et al. with that of Lee et al. because Cordova-Diba et al. teaches the improvement of efficiency (see col.10 lines 59-62).
5.4	With regards to claims 4 and 10, the combined teachings of Lee et al. and Cordova-Diba et al. teach that wherein the data representation includes representing each solved problem as a node in a graph and weighted edges representing distances between each node (see Lee 3.2, First, it supports dynamic schemas, which means we can insert data of any structure without a predefined schema. That makes it easy to store simulations data with various structures. Second, it supports storing large cluster with a large number of nodes; also see Codova col.25 lines 21-67, In this second stage, another graph is formed using each of the previously segmented regions as a node, and each region is  connected to its adjacent regions by an edge with a weight based on the difference between their LOFT descriptors.  The distance between two LOFT descriptors could be used as the edge weight.  Examples of distances between descriptors could be the Chi-square, the correlation, or the Bhattacharrya distances. The segmentation algorithm performed in step 820 is a two-stage algorithm and may be summarized as follows, according to an embodiment.  In the first stage, a graph is constructed over the entire normalized query image by representing each pixel in the query image as a node, with the nodes connected by edges based on 8-neighborhood.  Initial edge weights are calculated based on a normalized color difference from each pixel.  The internal color variation of each region, defined by the edges, in the query image is calculated as the maximum edge weight of its Minimum Spanning Tree.  Meanwhile, the difference between two regions is defined as the minimum weight edge connecting the two regions.  Regions are merged by traversing the edges in a sorted order by increasing weight, and verifying if the difference between two regions is small (e.g., as determined based on a threshold) relative to the internal difference within at least one of the regions under consideration.  In this case, the regions are merged into a composite region, and the internal color variation of that composite region is updated.  The degree of this difference is controlled by a threshold function.  In practice, this threshold is set to be a function of desired segmentation granularity: a large threshold leads to larger segments.  Image segmentation is set to provide an over-segmentation of the query image to ensure features from all relevant objects are represented in the segmentation result.  To improve the performance of this segmentation procedure at run time, the graph derived from the input image is constructed in an efficient way.  Every pixel is projected into a feature space (e.g., x, y, c1, c2, c3).  The weight between pixels may then be determined using L1 or L2 (Euclidean) distance in the constructed feature space.  Instead of choosing edges of each node from the entire image, edges are only chosen for the top K (e.g., top 10) nearest neighbors in the feature space.  The nearest neighbors for each pixels may be found using the approximate nearest neighbor algorithm.  In the second stage, for each of the regions obtained in the first stage of graph-based segmentation module 820, a robust feature descriptor in the form of LOcal Feature descripTor (LOFT), described in greater elsewhere herein, is used to represent each region.  In this second stage, another graph is formed using each of the previously segmented regions as a node, and each region is connected to its adjacent regions by an edge with a weight based on the difference between their LOFT descriptors.  The distance between two LOFT descriptors could be used as the edge weight.  Examples of distances between descriptors could be the Chi-square, the correlation, or the Bhattacharrya distances). Therefore, it would have been obvious at the time of filing of the applicant’s invention to combine the method Cordova-Diba et al. with that of Lee et al. because Cordova-Diba et al. teaches the improvement of efficiency (see col.10 lines 59-62). 
5.5	Regarding claims 5 and 11, the combined teachings of Lee et al. and Cordova-Diba et al. teach that wherein the graph includes child nodes representing extracted data corresponding to the node representing a respective solved problem, and the similarity score generated by the query is based on analysis of nodes and child nodes of the graph (see Cordova col.40 lines 7-21, During the classification phase, an unknown texture is decomposed with the tree-structure wavelet transform, and the corresponding energy map is constructed.  Then the first N leaf nodes “child nodes” in the energy map with the largest energy are selected as features and denoted X=(x.sub.1, .  . . , x.sub.N).  For a given texture in database 540, the energy values in the same channel are selected m.sub.i=(m.sub.i,1, .  . . , m.sub.i,N).  The distance between the feature to be matched and each references feature from database 540 is calculated, D.sub.i=d(X,m.sub.i), and the unknown texture j is assigned to i if D.sub.i&lt;D.sub.j for all j.noteq.i.  As a measure of similarity measure, the Mahalanobis distance may be used: D.sub.i=(x-.mu.).sup.T.SIGMA..sup.-1(x-.mu.) where x is the feature vector, .mu.  is the mean vector, and .SIGMA.  is the covariance matrix; col.41 line 64-col.42 lines 14, n an embodiment, a set of scalable methods are provided for matching  reference features (e.g., of enrolled object models) in very large databases, including algorithms that work with binary features from binary feature descriptors.  An embodiment of efficient feature matching module 1520 could be implemented using a priority search k-means tree.  In such an embodiment, leaf nodes are created with points in the dataset of keypoints.  The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters.  Afterwards, the same method is recursively applied to the points in each region.  The recursion is stopped when the number of points in a region is smaller than K. Once the k-means tree has been constructed, in an initial traversal, it is searched from the root to the closest leaf, following the branch with the closest cluster center to the query point, and adding all unexplored branches and the path to a priority queue.  The priority queue is sorted in increasing distance, starting from the query point and extending to the boundary of the branch being added to the queue.  Following the above initial tree traversal, the algorithm reiterates, always starting from the top branch in the priority queue). 
5.6	As per claims 6 and 12, the combined teachings of Lee et al. and Cordova-Diba et al. teach that wherein the extracted data includes commentary recorded by personnel who conducted the candidate simulation, and the similarity score generated by the query includes an ((see Codova col.46 lines 19-23, various product reviews can be maintained within a review database (e.g., with database 540).  The review database can comprise commercial or professional reviews and can also include comments or review submitted by users of the system; col.26 lines 1-8, a region merging algorithm, based on the similarity of regions of the segmented query image, is used (e.g., by image segmentation module 314 or object candidate generation module 320) to aggregate small regions into larger regions corresponding to objects in the input query image. The similarity of any two given regions may be judged by a measure of similarity of the LOFT descriptors for those regions).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Bhide et al. (US Patent No. 10,305,758) teaches a service monitoring interface reflecting by-service mode.
7.	Claims 1-12 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        September 30, 2021